Deen, Chief Judge.
The prior holding of this court in Kennedy v. Brand Banking Co., 152 Ga. App. 47 (262 SE2d 183) (1980), has been reversed in part on certiorari by the Supreme Court (245 Ga. 496 (1980)). That portion of the prior judgment of this court which is in conflict with the Supreme Court ruling is vacated and the judgment of the trial *379court is affirmed in part and reversed in part.
Argued September 6, 1979
Decided April 21, 1980.
J. C. Rary, Robert P. Hoyt, for appellant.
C. Wilson DuBose, Benita Baird, J. Lanier Meeks, for appellee.

Judgment affirmed in part; reversed in part.


Shulman and Carley, JJ., concur.